



COURT OF APPEAL FOR ONTARIO

CITATION:  Mangal v.
    William Osler Health Centre, 2014 ONCA 820

DATE: 20141119

DOCKET: C57056

Feldman, MacPherson and Hourigan JJ.A.

BETWEEN

Sudesh Mangal, Vincent Ravi Mangal, by his
    Litigation Guardian, Sudesh Mangal and Sarina Mangal, by her Litigation
    Guardian, Sudesh Mangal

Plaintiffs (Appellants)

and

William Osler Health Centre
, Brampton
    Memorial Hospital Campus,
Dr. Indira Chandran
,
Dr. Sheldon
    Girvitz
,
Dr. Jordan Bohay
, Dr. Keith Louis, Dr. Azhar Malik,
    Dr. A. Singh. Dr. I. Gold, Dr. D. Price, Dr. A. Macdonald, Dr. D. Dubois,
    Dr. J. Doe #1, Dr. J. Doe #2, Nurse Caron Hall, Nurse Amy Romyn, Nurse
    Tara Benford, Nurse Connie Brain, Nurse Mary Bell, Nurse K. Gravac, Nurse T.
    Ellis, Nurse Ann Botting, Nurse Iris Perry, Nurse V. Gutwein, Nurse J. Doe #1
    and Nurse J. Doe #2

Defendants (Respondents)

Paul J. Pape and Tanya A. Pagliaroli, for the appellants

Nina Bombier and Katie Pentney, for the respondents, Dr. Indira
    Chandran, Dr. Sheldon Girvitz and Dr. Jordan Bohay

William D.T. Carter, Ewa Krajewska and Logan Crowell, for the
    respondent, William Osler Health Centre

Heard: April 1, 2014

On appeal from the order Justice Frank N. Marrocco of the
    Superior Court of Justice, dated April 22, 2013, with reasons reported at 2013
    ONSC 2313.

COSTS ENDORSEMENT

[1]

Further to the dismissal of this appeal and cross-appeal on September
    17, 2014, we have considered the costs submissions made by the parties. Given
    the tragic circumstances of this case and the reasonableness of the appeal,
    which raised
bone fide
legal issues, no costs shall be awarded.

K. Feldman J.A.

J. C. MacPherson J.A.

C. William Hourigan J.A.


